In an action to recover an alleged balance of earned insurance premiums on several insurance policies issued by the plaintiff to the defendant, the defendant appeals from an order of the Supreme Court, Westchester County (Ruskin, J.), dated January 14, 1986, which granted the plaintiff’s motion for summary judgment and denied the defendant’s cross motion for summary judgment dismissing the complaint, and directed the entry of judgment for the plaintiff in the principal sum of $21,109.
Ordered that the order is affirmed, with costs.
In contrast to the plaintiff’s detailed specifications and evidentiary support of its assertions on its motion for summary judgment, the defendant’s papers consist of conclusory, general charges and do not document, or in any respect provide, any instances of the alleged misclassifications, misratings or "abusive audit practices in violation of the regulations of the New York State Insurance Department”.
Although, following the commencement of the litigation, the defendant sent a written complaint to the New York State Insurance Department to the effect that the earned premium claimed by the plaintiff based on the worksheets does not agree with the defendant’s payroll records, the defendant has not made any effort to document that claim with specifications and copies of its records showing any alleged discrepancies vis*665á-vis the plaintiffs records. Mangano, J. P., Bracken, Brown and Niehoff, JJ., concur.